UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6278


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

TYRONE ANTHONY HARRISON,

             Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. David J. Novak, Magistrate Judge. (3:14-cr-00154-REP-DJN-1; 3:16-cv-
00361-REP-DJN)


Submitted: May 23, 3027                                           Decided: May 26, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Anthony Harrison, Appellant Pro Se. Michael Arlen Jagels, Special Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrone Anthony Harrison seeks to appeal the magistrate judge’s order denying his

motions for default judgment in his pending 28 U.S.C. § 2255 (2012) action. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Harrison

seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               DISMISSED




                                             2